Hill, C. J.
A claim of lien by a materialman, duly recorded, is as follows:
“State of Georgia, Coffee county. The undersigned Broxton Artificial Stone Works, C. A. Tyler, ag^nt, claims a lien upon a certain building or structure erected upon certain premises or real estate of J. J. Jowers, building erected by Woolsey Bros, as contractors, and situated in said county and upon said real estate. Said building or structure may be described as follows: One two-room stone building on Railroad Avenue in the city of Broxton, now occupied by the Broxton Meat Market. Said lien is claimed for material furnished for building said structure. The amount the undersigned claims this lien is $192.00, with a credit of $142.00, leaving a balance of $50.00. And now, within three months since the same was furnished, the undersigned records this lien in the office of the clerk of the superior court of the county where said property is situated as aforesaid pursuant to the said provisions of 2804 of the Civil Code, C. A. Tyler. Sworn to and subscribed before me this the 16th day of July, 1906. Thos. McGovern, N. P. ex. off. J. P.”
Foreclosure of lien, from city court of Douglas — Judge Boan. September 17, 1907.
Submitted January 20,
Decided March 30, 1908.
Philip Newbern, F. Willis Dart, for plaintiff.
O: A. Ward, Lawson Kelly, for defendant.
Held: (1) The premises and real estate upon which the lien was claimed are sufficiently described. (2) The claim of lien is made, by the Broxton Artificial Stone Works, and the words “C. A. Tyler, agent,” contained in the claim of lien, and the signature “C. A. Tyler,” attached to the claim of lien, are surplusage. (3) The claim of lien is a substantial compliance with the statute, and the court erred in excluding it as evidence on the grounds that it did not sufficiently make a claim of lien upon any real estate, and was not signed by the party who claimed the lien. Judgment reversed.